      

      
 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   Luis Angel Toledo,                              No. CV-18-00484-PHX-DGC (MHB)
11                        Petitioner,                ORDER
12   vs.
13   Charles L. Ryan, Director of the Arizona
     Department of Corrections; and the
14   Attorney General of the State of Arizona,
15                        Respondents.
16
17
18          Petitioner Luis Toledo has filed a petition for writ of habeas corpus pursuant to
19   28 U.S.C. § 2254. Doc. 1. United States Magistrate Judge Michelle Burns has issued a
20   report recommending that the petition be denied and dismissed with prejudice (“R&R”).
21   Doc. 10. No objection has been filed, which relieves the Court of its obligation to review
22   the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Thomas v. Arn, 474 U.S.
23   140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
24   The Court will accept the R&R.
25          IT IS ORDERED:
26          1.    The R&R (Doc. 10) is accepted.
27          2.    The petition for writ of habeas corpus (Doc. 1) is denied and dismissed
28                with prejudice.


                                                 1
      

      
 1       3.    A certificate of appealability and leave to proceed in forma pauperis on
 2             appeal are denied.
 3       4.    The Clerk is directed to terminate this action.
 4       Dated this 15th day of February, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
